     Case 2:19-cv-00892-WKW-SMD Document 12 Filed 12/08/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

 DEBRA SKANES,                              )
                                            )
              Plaintiff,                    )
                                            )
                                            )
       v.                                   )     CASE NO. 2:19-CV-892-WKW
                                            )               [WO]
 CITIZENS AND SOUTHERN                      )
 NATIONAL BANK,                             )
                                            )
              Defendant.                    )

                                       ORDER

      On February 6, 2020, the Magistrate Judge filed a recommendation that the

court dismiss this action based on Plaintiff’s failure to update the court with her

current mailing address and contact information. (Doc. # 8.) Plaintiff did not file

an objection to the recommendation. Based upon an independent review of the

record, the court adopted the recommendation and dismissed this action on February

28, 2020. (Doc. # 9.) Final judgment was entered the same day. (Doc. # 10.)

Plaintiff did not appeal the judgment. Instead, more than eight months later, Plaintiff

filed a motion to set aside the judgment, asserting that the clerk of the court “recently

informed [her] that mail was returned to the court.” (Doc. # 11.) Plaintiff’s motion

is construed as a motion to vacate the judgment under Rule 60(b) of the Federal

Rules of Civil Procedure. For the reasons to follow, the motion is due to be denied.
     Case 2:19-cv-00892-WKW-SMD Document 12 Filed 12/08/20 Page 2 of 4




      Rule 60(b) of the Federal Rules of Civil Procedure governs Plaintiff’s motion

to vacate the judgment. Rule 60(b) provides:

      On motion and just terms, the court may relieve a party or its legal
      representative from a final judgment, order, or proceeding for the
      following reasons: (1) mistake, inadvertence, surprise, or excusable
      neglect; (2) newly discovered evidence that, with reasonable diligence,
      could not have been discovered in time to move for a new trial under
      Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing party; (4) the
      judgment is void; (5) the judgment has been satisfied, released, or
      discharged; it is based on an earlier judgment that has been reversed or
      vacated; or applying it prospectively is no longer equitable; or (6) any
      other reason that justifies relief.

Fed. R. Civ. P. 60(b). To summarize, under Rule 60(b), a party may “seek relief

from a final judgment, and request reopening of his case, under a limited set of

circumstances including fraud, mistake, and newly discovered evidence.” Gonzalez

v. Crosby, 545 U.S. 524, 528 (2005). Within the Rule 60(b) framework, Plaintiff

presents no grounds for relief.

      To begin, Plaintiff’s conclusory assertion that she recently learned that “mail

was returned to the court” is insufficient to warrant reopening this action. (Doc.

# 11.) Federal Rules of Civil Procedure 77(d) and 5(b) provide that the clerk of the

court accomplishes service on a non-represented party by mailing notice to the

individual’s last known address. See Fed. R. Civ. P. 5(b)(2)(C), 77(d)(1). Plaintiff

was properly served all court filings at her address of record. Additionally, only one

was returned as undeliverable. The court’s electronic records reflect that multiple


                                          2
     Case 2:19-cv-00892-WKW-SMD Document 12 Filed 12/08/20 Page 3 of 4




orders were entered in this case between December 5, 2019, and February 28, 2020.

Only one of those orders―one that was entered on December 5―was rerouted back

to the court. Specifically, on December 5, an order was entered directing Plaintiff

to file a response to Defendant’s motion to dismiss. (Doc. # 6.) A copy of this order

was mailed to the address Plaintiff provided when she filed her Complaint, but that

copy was returned as undeliverable. The subsequently entered recommendation of

the Magistrate Judge, the order adopting the recommendation, and the final

judgment were not returned. Plaintiff has failed to demonstrate that she did not

receive copies of the recommendation, the order adopting the recommendation, and

the final judgment. In any event, it is Plaintiff’s responsibility to inform the court of

any changes to her mailing address.

      Against the foregoing backdrop, Plaintiff has not satisfied any of Rule 60(b)’s

conditions for vacating the final judgment. Plaintiff did not file any objection to the

recommendation within the allotted fourteen-day deadline, and she has not provided

an adequate reason for why she waited so long―more than eight months―to

communicate with the court. She has not indicated, much less established, that there

was any mistake, inadvertence, or fraud involved. She has not shown excusable

neglect for her failures to prosecute her action and respond to a court order. She also

has not pointed to any newly discovered evidence or other reason justifying relief

under Rule 60(b).


                                           3
    Case 2:19-cv-00892-WKW-SMD Document 12 Filed 12/08/20 Page 4 of 4




     Accordingly, it is ORDERED that Plaintiff’s motion to vacate the judgment

(Doc. # 11) is DENIED.

     DONE this 8th day of December, 2020.

                                               /s/ W. Keith Watkins
                                         UNITED STATES DISTRICT JUDGE




                                     4
